DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 10/08/2021, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 102 of claims 1-2 and 5 as being anticipated by Mujica-Fernaud et al. US 2014/027755 A1), and the rejection under 35 U.S.C. 103 of claim 9 as being unpatentable over Mujica-Fernaud et al. (US 2014/0027755 A1) as applied to claims 1-8 and 10-18 and further in view of Zeng et al. (US 2013/0026909 A1).
	Claims 1-2, 11, and 16 have been amended.
	Claims 1-18 are pending in the application.
	
Response to Arguments
Applicant's arguments with respect to the rejection over Mujica-Fernaud have been fully considered but they are not persuasive.
With respect to Applicant’s argument that the combination of elements cited in the previous office action would not reliably lead to a compound with good power efficiencies, low operating voltage, and good lifetimes, as taught by Mujica-Fernaud, examiner disagrees.
Though the combination picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the 
The office has held that a generic disclosure will anticipated a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure (See MPEP 2131.02)
To facilitate, the example compounds from the previous office action are pictured and labelled below to facilitate discussion.

    PNG
    media_image1.png
    443
    476
    media_image1.png
    Greyscale

Compound 27 on page 19, pictured below, demonstrates that Mujica-Fernaud clearly envisaged a benzoimidazoindole core structure as part of the inventive concept, similar to Examiner 

    PNG
    media_image2.png
    325
    343
    media_image2.png
    Greyscale

 Compounds 1 (page 11) and 31 (page 21) both have a triazine substituent group, similar to Examiner Example 1.

    PNG
    media_image3.png
    318
    366
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    322
    363
    media_image4.png
    Greyscale

Finally, Compound 13 has a single pendant phenyl substituent, similar to Examiner Example 2. 

    PNG
    media_image5.png
    349
    330
    media_image5.png
    Greyscale

These are specific examples of preferred inventive components taken from a list of only 43 compounds. It would have been well within the skill of an ordinary artisan to combine elements from any of these preferred embodiments with a reasonable expectation of forming a compound with good power efficiencies, low operating voltage, and good lifetimes, and arrive at the claimed invention (See MPEP 2144.08 II).
For at least these reasons, the work of Mujica-Fernaud obviates the claimed invention and the rejections are respectfully maintained.   
With respect to Applicant’s request that the double patenting rejection be held in abeyance until the prior art rejections are overcome, please see MPEP section 804 which states that only objections or requirements not necessary for consideration of the claims may be held in abeyance, and an application must not be allowed unless the required compliant terminal disclaimer is filed and/or the withdrawal of the nonstatutory double patenting rejection is made of record.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2014/0027755 A1).
With respect to claim 1, Mujica-Fernaud discloses a compound according to formula (I-1) (page 7) which is pictured below.

    PNG
    media_image6.png
    99
    301
    media_image6.png
    Greyscale

In this formula, all Z values are carbon atoms (paragraph 0043, lines 1-2), Y is NR0 (paragraph 0045, lines 1-2), R0 is a C6 (phenyl) group (paragraph 0060, lines 1-2), and the compound is substituted by radical R1 at any unsubstituted position (paragraph 0087, lines 4-5), and the radicals are a C6 aromatic (phenyl) group and a C3 heteroaromatic (triazine) group (paragraph 0064, lines 10-11) that is further substituted by radical R2, and R2 is an aromatic system having 6 aromatic ring atoms (phenyl)(paragraph 0068, lines 10-11).
These selections form the embodiment below.

    PNG
    media_image7.png
    470
    338
    media_image7.png
    Greyscale

This compound meets the requirements of the instant claim when Y is Nar, Ar is an aryl group, Z1 to Z8 are carbon atoms, RB
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Mujica-Fernaud teaches the compound of claim 1, and RA is a hydrogen atom, and RB is heteroaryl.
With respect to claim 3, Mujica-Fernaud teaches the compound of claim 1, and Y is Nar, and Ar and R are a phenyl group.
With respect to claim 4, Mujica-Fernaud teaches the compound of claim 3, as discussed above. Mujica-Fernaud also teaches that Q (which is analogous to instant C-R), is CR1 (paragraph 0017), and R1 may comprise a R2 substituent (paragraph 0020). Mujica-Fernaud also teaches Y (which is analogous to instant Y) is NR0, where R0 is substituted by R2 (paragraph 0019), and that two of R2 can link to form a ring or a ring system (paragraph 0021).
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 5, Mujica-Fernaud teaches the compound of claim 1, and Z1 to Z8 are each carbon.
With respect to claim 6, Mujica-Fernaud teaches the compound of claim 1 as discussed above. Mujica-Fernaud also teaches that Y, which is analogous to instant Y, may be an oxygen atom (paragraph 0016). This would form the compound pictured below, which reads on the instant claim.

    PNG
    media_image8.png
    411
    330
    media_image8.png
    Greyscale

Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 7, Mujica-Fernaud teaches the compound of claim 1, as discussed above. Mujica-Fernaud also teaches the radical R1, which is analogous to instant RB, can be a C6 (phenyl) group (paragraph 0020, lines 1 and 16-17). This would form the compound pictured below, which reads on the instant claim.

    PNG
    media_image9.png
    403
    279
    media_image9.png
    Greyscale

Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 8, Mujica-Fernaud teaches the compound of claim 1, and R is a phenyl group.
With respect to claim 10, Mujica-Fernaud teaches the compound of claim 1, and this compound is identical to instant embodiment 36.
With respect to claim 11, Mujica-Fernaud discloses an organic electronic device (electronic device with an organic layer), which comprises an anode, a cathode, and an organic layer (paragraph 0015), and a compound according to formula (I-1) (page 7) which is pictured below.

    PNG
    media_image6.png
    99
    301
    media_image6.png
    Greyscale

In this formula, all Z values are carbon atoms (paragraph 0043, lines 1-2), Y is NR0 (paragraph 0045, lines 1-2), R0 is a C6 (phenyl) group (paragraph 0060, lines 1-2), and the compound is substituted by radical R1 at any unsubstituted position (paragraph 0087, lines 4-5), and the radicals are a C6 aromatic (phenyl) group and a C3 heteroaromatic (triazine) group 2, and R2 is an aromatic system having 6 aromatic ring atoms (phenyl)(paragraph 0068, lines 10-11).
These selections form the embodiment below.

    PNG
    media_image7.png
    470
    338
    media_image7.png
    Greyscale

This compound meets the requirements of the instant claim when Y is Nar, Ar is an aryl group, Z1 to Z8 are carbon atoms, RB is a heteroaryl substituent, and R is an aryl group.
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 12, Mujica-Fernaud teaches the OLED of claim 11, and the organic compound is suitable for use as a host (matrix material) as an electron-transport or hole-blocking material (paragraph 0131).
With respect to claim 13, Mujica-Fernaud teaches the OLED of claim 11, and the organic layer further comprises the phosphorescent dopant below (page 32).

    PNG
    media_image10.png
    142
    143
    media_image10.png
    Greyscale

With respect to claims 14 and 15, Mujica-Fernaud teaches the OLED of claim 11, and the organic compound is suitable for use as a matrix material as an electron-transport or hole-blocking material (paragraph 0131).
It would be obvious to a person having ordinary skill in the art prior to the filing date of the claimed invention to incorporate an electron-transporting material in an electron-transporting layer or a hole-blocking material in a hole-blocking layer, to arrive at the claimed invention.
With respect to claim 16, Mujica-Fernaud discloses a consumer product (a light source in a cosmetic application, paragraph 0173), which comprises an anode, a cathode, and an organic layer (paragraph 0015), and a compound according to formula (I-1) (page 7) which is pictured below.

    PNG
    media_image6.png
    99
    301
    media_image6.png
    Greyscale

In this formula, all Z values are carbon atoms (paragraph 0043, lines 1-2), Y is NR0 (paragraph 0045, lines 1-2), R0 is a C6 (phenyl) group (paragraph 0060, lines 1-2), and the compound is substituted by radical R1 at any unsubstituted position (paragraph 0087, lines 4-5), and the radicals are a C6 aromatic (phenyl) group and a C3 heteroaromatic (triazine) group (paragraph 0064, lines 10-11) that is further substituted by radical R2, and R2 is an aromatic system having 6 aromatic ring atoms (phenyl)(paragraph 0068, lines 10-11).
These selections form the embodiment below.

    PNG
    media_image7.png
    470
    338
    media_image7.png
    Greyscale

This compound meets the requirements of the instant claim when Y is Nar, Ar is an aryl group, Z1 to Z8 are carbon atoms, RB is a heteroaryl substituent, and R is an aryl group.
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 17, Mujica-Fernaud teaches the consumer product of claim 16, and the cosmetic light source is for light therapy (paragraph 0173).
With respect to claim 18, Mujica-Fernaud teaches the compound of claim 1, and the compound is present in a formulation (paragraph 0128).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2014/0027755 A1) as applied to claims 1-8, and 10-18 above, and further in view of Zeng et al. (US 2013/0026909 A1).
With respect to claim 9, Mujica-Fernaud teaches the compound of claim 1, as discussed above. Mujica-Fernaud also teaches that R1, which is analogous to instant R, may be selected as a substituted silicon atom (Si(R2)3, paragraph 0064, lines 1-2), where the substituent, R2, may be a heteroaromatic ring (paragraph 0068, lines 1-11).
However, Mujica-Fernaud does not teach or fairly suggest that the heteroaromatic substituent on the silicon atom should preferentially be selected as any of the groups of the instant claim.
Zeng teaches novel aryl silicon host materials for use in the emissive layer of an OLED (abstract). Zeng teaches that when two aromatic moieties are connected through an arylsilane spacer, the conjugation between the two groups is broken, resulting in high triplet energy for the entire molecule, and reducing quenching (paragraph 0060).
Zeng goes on to give several embodiments of the inventive concept which include a triphenylsilyl group in which a ring group that connects to the silicon is a dibenzothiophene (See compounds 1-2, 5-6, 8, and 10-11 on pages 9-12).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a dibenzothiophene functionalized triarylsilyl group as the silyl substituent on the compound of Mujica-Fernaud, as Zeng teaches this would break the conjugation between the two aromatic moieties, resulting in high triplet energy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/124,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations of instant claim 1 fall within the limitations of claim 1 of ‘312.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./            Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786